Citation Nr: 0412526	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  98-17 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for psychosis, currently 
diagnosed as chronic undifferentiated schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Psychiatrist


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
June 1976, and from September 1977 to September 1981.  
Appellant is the veteran's brother, who is the veteran's 
custodian.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the San Juan, 
Puerto Rico, Regional Office (RO) that denied service 
connection for schizophrenia.

The Board remanded this case to RO for further development in 
January 2001.  That development has been accomplished, and 
the file has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran was treated in service for symptoms thought 
to indicate depression and possible psychosis.  There was no 
formal in-service diagnosis of a specific mental disorder.  
Later it was determined that a psychosis was not present in 
service.

2.  The veteran was not diagnosed with or otherwise shown to 
have schizophrenia until 1992, eleven years after his 
discharge from military service.

3.  During eight of the eleven years between the veteran's 
discharge from service and the diagnosis of schizophrenia, 
the veteran lived independently and pursued a college degree.  
There is no indication of continuing psychiatric treatment or 
symptoms during that time.

4.  Some psychiatric opinion has been presented both for and 
against service connection for schizophrenia, but the 
evidence against service connection is more probative and 
persuasive.  


CONCLUSION OF LAW

The veteran's schizophrenia was not incurred in or aggravated 
by military service, nor may a psychosis be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  The Court decision did not contain a remedy under 
such facts, and there appears to be no efficient remedy 
evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision was made prior to enactment of 
the VCAA, but the appeal was pending before the Board on the 
date of enactment of the VCAA.  The VCAA accordingly applies 
to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case for service connection for schizophrenia, 
an application for service connection for "nervous 
condition" was received in October 1992; the issue was 
subsequently redefined as service connection for 
schizophrenia.  The original rating decision in February 
1994, the Statement of the Case (SOC) in August 1994, and 
Supplementary Statements of the Case (SSOC) in April 2000 and 
December 2003 all listed the evidence on file that the AOJ 
had considered in formulation of the decision.  The AOJ also 
sent appellant duty-to-assist letters in April 2002 and June 
2003 notifying him of the evidence that the AOJ was still 
attempting to procure.  The Board is aware of no additional 
outstanding evidence that would be relevant to the issue 
service connection, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.
   
The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In this case, RO obtained the veteran's service medical 
records and treatment records from both the VA Medical Center 
(VAMC) and several private medical providers; RO also 
obtained the veteran's Social Security Administration 
records.  The veteran was also afforded VA medical 
examinations in March 1993, July 1993, September 1993, June 
1999, and June 2003.  Finally, the Board notes that the 
veteran and the appellant were afforded a hearing before the 
Decision Review Officer in May 1999 in which to present any 
and all evidence and arguments in support of the claim.  The 
Board accordingly finds that VA's duty to assist has been 
satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

The veteran's service medical records are on file.  There is 
no mention of any mental disorder in the veteran's induction 
physical examination.  There is no indication of treatment 
for any mental condition during the veteran's first 
enlistment (June 1974 through June 1976).  The entrance exam 
for the second period of service revealed no pertinent 
complaints or findings.

During the veteran's second enlistment (September 1977 
through September 1981) he was identified as exhibiting 
unusual behavior.  The veteran was referred to the Fort 
Ritchie, Maryland, Army Health Clinic by his unit commander 
in early 1978 due to inability to cope at his workplace.  
From Fort Ritchie, the veteran was referred to Psychology 
Services Department at Walter Reed Army Medical Center 
(WRAMC), in Washington D.C., for follow-up.

The veteran was administered a Spanish-language Minnesota 
Multiphasic Personality Inventory (MMPI) in April 1978.  The 
psychologist made the following notes in regard to the MMPI 
of the veteran: 1) the veteran may be deliberately 
exaggerating illness or faking symptoms for some personal 
gain; 2) the veteran is an emotionally unstable, narcissistic 
and self-indulgent individual who habitually exaggerates and 
dramatizes complaints; 3) the veteran is psychotic or in 
great acute turmoil.  The psychologist concluded that 
psychosis could neither be ruled out nor clearly documented 
on the basis of the limited data available, but that the 
veteran was clearly experiencing acute psychological 
distress.  It was noted that there were characterological 
problems compounded by poor English.  

In July 1978, the veteran received a periodic physical 
examination.  The examiner recorded a "lethargic, depressed, 
flat effect."  The examiner also noted that appellant 
complained about apparent visual hallucinations during the 
preceding 18 months, as well as periods of loss of contact 
with reality, frequent tension, insomnia, and lethargy.  
Further work-up was thought indicated.

On work-up in July 1978, he had complaints of being nervous 
with an inability to focus.  It was indicated that he felt 
"tension" and wanted a new assignment.  It was noted that 
he was being followed, and it was suggested that such 
counseling be continued.

In July 1978, the veteran's unit commander recommended that 
the veteran's military occupational specialty (MOS) be 
changed because his anxiety made it potentially unsafe for 
the veteran to climb high towers to conduct antenna 
maintenance.  

The veteran was referred to WRAMC in June 1979 for 
psychiatric determination in regard to the proposed MOS 
change.  The WRAMC examiner noted an impression of passive-
aggressive personality disorder but stated that the veteran 
expressed a desire to remain in his current MOS and should be 
allowed to do so.  It was noted that there was some anxiety 
present that was appropriate to the areas of discussion.  The 
examiner suggested that if the patient should decompensate or 
experience any acute exacerbation in his psychic life the 
patient should be re-referred for medical evaluation, but as 
of present the patient does not have a medical problem that 
would warrant a profile, hospitalization, or dismissal from 
the service.  

In February through April 1980, the veteran's father 
exchanged several letters with the veteran's unit commander 
expressing concern about the veteran's depressed and 
withdrawn behavior while he was home on leave.  In March 
1980, the unit commander referred the veteran back to Fort 
Ritchie Health Clinic, noting that the veteran's "extreme 
depression" and fear of heights that made performance of his 
duties as an antenna repairman increasingly difficult.  It 
was noted he had been doing detail work, and did not think he 
could do antenna work.  There was no particular insomnia 
noted and he denied anxiety.   The veteran received a 
complete physical examination in conjunction with the 
referral; the examiner's impression was "mild depression, 
apparently situational."

A note from the Fort Ritchie Mental Health Activity in 
October 1980 states, "The client's mental status is within 
normal limits.  No follow-up session necessary at this 
point."  The veteran was discharged in September 1981; there 
is no separation physical examination in the file.

Records on file reveal that through the 1980's the veteran 
and the VA had numerous communications concerning his pursuit 
of educational training, and the use of VA benefits 
therefore.  No medical treatment was sought or apparently 
provided.

It is noted that a claim for service connection for a 
neuropsychiatric disorder received in 1992.  At the outset 
there was no history of medical treatment rendered, although 
it was noted that he was in a VA hospital in October 1992.

A number of lay statements are on file from various friends, 
neighbors, and family members of the veteran.  These assert 
that the veteran had exhibited no unusual behavior prior to 
entering the military, but that he returned from the military 
exhibiting signs of nervousness, disorientation, social 
isolation, and threatening looks and gestures.  These 
documents were received in association with the more recent 
1990's claims.

There is no evidence of any medical or psychiatric treatment 
from the time of the veteran's discharge in September 1981 
until November 1992, at which time he was brought to the San 
Juan VA Medical Center (VAMC) by his brother, the present 
appellant, for treatment of anemia and a chronic leg ulcer.  
At that time he was noted to have been in his usual state of 
health until about 11/2 months earlier, when he had developed a 
generalized weakness.  During that hospitalization, the 
veteran was diagnosed with schizophrenia and transferred to 
the Psychiatric Services wing.  A history was obtained that 
he spent much time in his room behaving in an irrational 
fashion.  The discharge diagnosis was chronic 
undifferentiated schizophrenia. 

Further records of this hospitalization reveal that after 
several days in the hospital the appellant was seen on 
October 27, 1992 with concerns about some studies that were 
upcoming.  He denied hallucinations, sad mood, suicidal, or 
homicidal ideas.  He was oriented time 3 and was coherent and 
relevant.  He was monitored by the psychiatric service, it 
was noted he was not undergoing any regular treatment.  At 
discharge he was given medication.

The veteran applied for Social Security disability in 
December 1992; the Social Security Administration (SSA) 
records are in the file.  SSA disability benefits were duly 
awarded for schizophrenia, effective June 1986.  Records 
received, however, seem to suggest that this determination 
was based on history provided with an early 1990's claim.  
SSA records have been sought and there is no evidence of 
treatment for schizophrenia prior to the October 1992 
hospitalization noted above.

A number of VA medical examinations and opinions are on file.  
When seen in March and April 1993, he gave no history of 
psychiatric treatment prior to October 1992.  
Undifferentiated type schizophrenia was diagnosed.  

The record contains a psychiatric opinion based on review of 
the file in July 1993.   The opinion states:

On review of the SMRs [service medical records] I find 
significant amount of evidence to support the fact that 
a chronic NP [neuropsychiatric] disability was incurred 
during military service.  There are entries showing 
depression, flat effect, and lethargy since 7/78, as 
well as complaints of visual hallucinations x [over] 18 
mos. [months].  Subseq[uent] entries gave imp[ression] 
of passive-aggr[essive] pers[onality] disorder and on 
3/5/80 depression attributed as "situational."  After 
separation there is no medical evidence to support 
chronicity or continuity of treatment for a NP 
condition.  Educational records indicate he was able to 
pursue college education and degree from 1984-1988 on a 
full time basis.  First evidence of a neuropsychiatric 
condition was in 1992.

The veteran underwent another VA medical examination in 
September 1993.  The examiner diagnosed active and severe 
chronic undifferentiated schizophrenia.  The examiner gave 
the following opinion in regard to service connection: 
"Based on the military records, it is evident that the 
veteran began to present psychiatric symptomatology prior to 
April 1978 during his active military service."  The 
following pen-and-ink addendum to the opinion was made in 
March 1994: " No evidence of psychosis during military 
service.  No evidence of continuity between date of discharge 
to first evidence of schizophrenia."

A letter is on file by Dr. L.A.R.R., dated April 1999.  Dr. 
L.A.R.R. records that he observed the veteran's conduct 
become progressively stranger before and after his discharge.  
While the veteran was still in service, he was observed to 
become progressively more aloof, sad, and quiet.  He stopped 
caring for his grooming and hygiene, and on one occasion he 
tried to light a fire in his room.  Dr. L.A.R.R. helped the 
veteran's father write letters to the veteran's unit 
commander expressing concern.  After the veteran's discharge, 
the veteran's behavior worsened.  The veteran ceased caring 
for his health and consequently nearly lost a leg to 
gangrene.  The veteran had to be involuntarily committed for 
psychiatric care.

Appellant and the veteran attended a hearing before the RO in 
May 1999, but did not testify.  The sole witness providing 
testimony was Dr. A.J.O., a private consulting psychiatrist.  
Dr. A.J.O.  testified that he had personally interviewed the 
veteran and had reviewed the veteran's service medical record 
(T-2).  Dr. A.J.O. testified that the veteran currently 
suffers from undifferentiated chronic severe schizophrenia 
that can be traced "without a doubt" to his military 
service (T-3) and that the veteran also has a passive-
aggressive personality (T-5).  Dr. A.J.O. testified that, per 
his review of the symptoms as described in the service 
medical records, the veteran was "without a doubt" 
psychotic during his military service (T-6 through T-8).  Dr. 
A.J.O. testified that the veteran's psychosis was present at 
the time of discharge and has continued without remission 
since then (T-8).  Dr. A.J.O. testified that the veteran 
should have been diagnosed with non-differentiated 
schizophrenia while still in service, based upon his symptoms 
and especially upon the history of hallucinations (T-10).  
Dr. A.J.O. was asked to comment about the lack of psychiatric 
diagnosis or treatment immediately after discharge, and 
responded that it is his understanding that the veteran spent 
9 years taking college courses but never completed anything, 
and that in later years the veteran refused to allow his 
brother to intercede (T-11).

Another VA medical examination of the veteran was conducted 
in June 1999.  The examiner reviewed the veteran's service 
medical record and the claims file prior to the interview.  
The examiner noted in detail the various in-service 
consultations as Fort Ritchie and at WRAMC.  It was observed 
that he had been seen in-service for changes in behavior, but 
that psychological testing had been inconclusive.  There was 
evidence of a personality disorder noted, and some thoughts 
of psychotic symptoms, without any diagnosis made except for 
a personality disorder.  After the aforementioned detailed 
review, the examiner opined:

The fact of the matter is that we don't see any evidence 
of any treatment or any trials of medication in the case 
of this veteran and he was discharged honorably without 
any evidence of a specific psychiatric condition.  
Furthermore after his discharge in 1981 this veteran 
began studying in 1982 and he was able to complete a 
Bachelors Degree without any apparent difficulties.  We 
don't see any further evidence of any kind of 
neuropsychiatric condition or complaints until 1992 when 
he was hospitalized for a bleeding ulcer and a diagnosis 
of schizophrenia is established.  There is no doubt that 
this veteran suffers from a psychotic condition at 
present but we cannot establish any connection between 
his present condition and the symptoms that he appeared 
to have manifested during military service because there 
is absolutely no evidence of any kind of further 
treatment or symptomatology that was treated during all 
those years until 1992.  A chronic neuropsychopathic 
disorder usually has a specific pattern of symptoms in 
which there is longstanding evidence of manifestations 
in terms of the symptomatology required to make the 
diagnosis.  This is not the case in this veteran's 
situation.

The record also contains a June 2002 from a "Substitute 
Home."  It is indicated that this is a center dedicated to 
the care of mental patients, and that the appellant has been 
a patient there since December 1999.

The most recent VA medical examination of record was 
conducted in June 2003.  The examiner reviewed the claims 
folder, the medical record, and the Board's remand before he 
examined the veteran.   In his report, the examiner 
summarized the veteran's history and described the veteran's 
current symptoms.  After reviewing the record and examining 
the veteran, the examiner diagnosed schizophrenia, 
undifferentiated type.  The examiner gave the following 
opinion in regard to service connection:

1.  There is no evidence of a psychiatric diagnosis or 
psychiatric treatment in
the service medical records.  There is no evidence of 
any trial with an antipsychotic medication in the 
service medical records.  The veteran was honorably 
discharged without any evidence of a specific 
psychiatric condition.

2.  The veteran states that he was never in psychiatric 
treatment while he was 
     in service nor after he was discharged from service 
until 1992 when he
     was first diagnosed with Schizophrenia.

3.  The patient reports that he was able to live alone 
in a student's boarding
home when he was studying for his Bachelor's Degree 
from the         University of Puerto Rico for eight 
years from 1982 to 1990.

4.  There is no objective evidence in the claim folder 
and medical record to 
     establish an etiology of the Schizophrenia.

5.  Due to the above evidence it is my opinion that the 
veteran's current
     Schizophrenia was not incurred or aggravated by 
military service.



III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).

In order to prevail on the issue of service connection, there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  In this case, there is ample competent medical 
evidence that the veteran currently is disabled due to 
schizophrenia, and there is also competent medical evidence 
that the veteran was treated for psychiatric symptoms while 
in service.  The issue in dispute is the third part of the 
Hickson analysis: medical evidence of a nexus between the in-
service findings and the current disability.  

There is competent medical evidence against such a nexus 
(several VA medical opinions) but there is also competent 
medical evidence arguing for such a nexus (the oral testimony 
of the private consulting psychiatrist).  As true with any 
piece of evidence, the credibility and weight to be assigned 
to these opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  Greater 
weight may be placed on one physician's opinion than 
another's depending on such factors as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App.36, 40 (1994).  In 
this case, both the VA examiners on one hand, and the 
consulting psychiatrist on the other, conducted personal 
interviews with the veteran and reviewed the service medical 
record prior to making their respective determinations.  
Further, both the VA examiners on one hand, and the 
consulting psychiatrist on the other, demonstrated great 
familiarity with the service medical records and both parties 
cited the service medical records extensively in detailed 
support of their opposing opinions.  However, the Board finds 
that the opinions of the VA medical examiners are more 
persuasive and probative.

First, the Board notes that three different VA medical 
examiners, having reviewed the file and interviewed the 
appellant, independently arrived at the determination that 
the veteran's schizophrenia could not have originated in 
service; presuming that all the psychiatrists of record (the 
VA examiners on one hand, and Dr. A.J.O. on the other) are 
equally qualified and competent, the three-to-one majority of 
opinion against service connection is persuasive.  Second, 
the Board notes that all three VA medical opinions are in 
writing and supported by detailed, objective clinical 
records, while Dr. A.J.O.'s oral testimony is subjective and 
not supported by documented clinical findings; a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Finally, the 
Board notes that the service medical record supports the 
opinion of the VA medical examiners and contradicts the 
opinion of Dr. A.J.O., who contends that the veteran was 
misdiagnosed by multiple Army mental health professionals 
over a period of years; such a pattern of misdiagnosis, while 
not impossible, is not probable and must be considered 
against the weight of all other evidence.  

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  For the reasons cited above, the Board 
finds that the opinions of the three VA medical examiners are 
more probative than the contrary opinion of the private 
consulting psychiatrist.

In the alternative to the Hickson analysis, service 
connection may be established by continuity of symptomatology 
between a current disorder and service.  Wilson v. Derwinski, 
2 Vet. App. 16, 19 (1991).  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
27 (1993) (emphasis added).   Here, there is a quantity of 
lay evidence that appellant's symptoms began in service, were 
manifest immediately after service, and have continued 
without respite ever since.  However, the only medical 
corroboration is that provided in the oral testimony of the 
private consulting psychiatrist, who apparently based his 
opinion on the account of a family member rather than his own 
personal observation.  A mere transcription of lay history, 
unenhanced by any additional medical comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).

Finally, the Board notes that schizophrenia is a psychosis; 
service connection for a psychosis is presumptive if the 
symptoms became manifest to a degree of 10 percent disabling 
within one year after the veteran's discharge from service, 
even if the condition was not formally diagnosed in service.  
38 C.F.R. §§ 3.307, 3.309 (2003).  Lay evidence is acceptable 
to establish characteristic manifestations of a disease to 
the required degree for purposes of presumptive service 
connection, if followed without unreasonable time delay by a 
definite diagnosis.  Fortuck v. Principi, 17 Vet. App. 173 
(June 27, 2003), citing 38 C.F.R. § 3.307(c) (2003).   The 
question of "reasonable time delay" is a matter for the 
Board to determine as adjudicators.

The Board notes that 11 years passed between the veteran's 
discharge and the formal diagnosis of schizophrenia.  The 
passage of many years between discharge and diagnosis is 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).    Here, the veteran spent 
8 of those 11 years away from home as a student, apparently 
in independent living.  The Board finds does not find it 
plausible that the veteran could have had a psychosis at the 
time of discharge and yet remain undiagnosed for eleven years 
while he was pursuing a college degree, and thus finds that 
the time delay between discharge and diagnosis was not 
"reasonable" toward presumptive service connection under 38 
C.F.R. §§ 3.307 and 3.309.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

Entitlement to service connection for schizophrenia is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



